Calhoon, J.,
delivered the opinion of the court.
We cannot take cognizance of this appeal because it has no warrant of law. The same order sustains a demurrer to the bill, gives sixty days to amend it, and yet allows an appeal to “ settle the principles of the case. ” Non constat but appellant would conclude to amend. He may have done so, for aught we know, since June 20th, the date of the decree.
In order that a decree may be appealed from, it must be final as to its subject.

Appeal dismissed.